DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment field on 03/19/2021.  Claims 1, 3-6, 8-10, 12-15, 17, 22 and 24-29, of which claims 1, 10 and 17 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 2, 7, 16 and 23 is acknowledged. 

	Rejection of claims 2, 7, 16 and  is rendered moot in view of their cancellation by the applicant’s amendment.

Response to Arguments
 	Applicant’s arguments filed 03/19/2021 (see Remarks, pages 6-7) with respect to rejection of claims 1, 3-6, 8-10, 12-15, 17, 22 and 24-26 have been fully considered.  The 

 	Applicant has removed claims 2, 7, 16 and 23 in the present claim amendment, rendering its/their rejection moot.

Examiner's Amendment
 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
	Authorization for this examiner's amendment was given in a telephone interview with Jeff Hood, Attorney for Applicants, Reg. No. 35,198, on March 25, 2021.

	The application is amended as follows:
Claim 1, 6, 8-10, 15, 17, 22 and 24-26 are amended as follow:

1. (Currently Amended) An apparatus, comprising: 
a processor configured to cause a user equipment device (UE) to:

	receive, from the base station, control information for reporting channel state information in a channel state information report; 
	perform channel state measurements;
	dynamically determine a plurality of spatial-frequency coefficients;
	encode the channel state information report including a field indicating indices of non-zero spatial-frequency coefficients within the plurality of spatial-frequency coefficients; and 
	transmit the encoded channel state information report to the base station.  

	6. (Currently Amended) The apparatus of claim 5, wherein a total number of non-zero spatial-frequency coefficients per layer is indicated in the encoded channel state information report.

	8. (Currently Amended) The apparatus of claim 1, wherein the encoded channel state information report includes an indication of a position of the strongest amplitude coefficient on each layer.

	9. (Currently Amended) The apparatus of claim 1, wherein the encoded channel state information report consists of two parts, wherein a first part includes a rank indication indicating a number of layers and one or more fields indicating a total number of spatial-frequency coefficients per layer.

	10. (Currently Amended) A user equipment device (UE) comprising:
	a radio; and
	a processor operably coupled to the radio and configured to cause the UE to:
		establish a connection with a base station;
		receive, from the base station, control information for reporting channel state information in a channel state information report;
		perform channel state measurements;

		encode the channel state information report including 
		transmit the encoded channel state information report to the base station, wherein the encoded channel state information report includes the field indicating the positions of the non-zero spatial-frequency coefficients.  

	15. (Currently Amended) The UE of claim 14, wherein a total number of non-zero spatial-frequency coefficients per layer is indicated in the encoded channel state information report.

	17. (Currently Amended) A method, comprising:
at a base station:
	establishing a connection with a user equipment device (UE);
	transmitting, to the UE, control information for reporting channel state information in a channel state information report; and
	receiving, from the UE, an encoded channel state information report according to the control information, wherein the encoded channel state information report includes a first field indicating indices of non-zero spatial-frequency coefficients.  

	22. (Currently Amended) The method of claim 17, wherein the first field indicating the indices of the non-zero spatial-frequency coefficients is layer specific in that a number of non-zero spatial-frequency coefficients per layer is indicated per layer, wherein the number is layer specific, wherein a total number of spatial-frequency coefficients per layer is indicated in the encoded channel state information report.

	24. (Currently Amended) The method of claim 17, wherein the encoded channel state information report includes spatial basis related information.

encoded channel state information report further includes amplitude and phase of the non-zero spatial frequency coefficients. 

	26. (Currently Amended) The apparatus of claim 1, wherein the encoded channel state information report further includes spatial basis related information. 

Allowable Subject Matter
 	Claims 1, 3-6, 8-10, 12-15, 17, 22 and 24-29 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 


 “a processor configured to cause a user equipment device (UE) to dynamically determine a plurality of spatial-frequency coefficients; encode the channel state information report including a field indicating indices of non-zero spatial- frequency coefficients within the plurality of spatial-frequency coefficients; and transmit the encoded channel state information report to the base station”, as recited in claim 1, and some variation of wording as recited in claim 10. The respective dependent claims 3-6, 8-9, 12-15, 25-27 and 29 are allowable for the same reason, correspondingly.

“at a base station: receiving, from the UE, an encoded channel state information report according to the control information, wherein the encoded channel state information report includes a first field indicating indices of non-zero spatial-frequency coefficients”,  as recited in claim 17. The respective dependent claims 22, 24 and 28 are allowable for the same reason.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631